DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-36, 41-44 are presented for examination.
Claims 1-20, 37-40 are preliminarily cancelled.
Claims 21-36, 41-44 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-36, 41-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirano (US Pat. No.: 6,744,898 B1: hereinafter “Hirano”) in view of Breed et al. (US Pub. No.: 2003/0015898 A1: hereinafter “Breed”).

          Consider claims 21, 30, and 41:
                   Hirano teaches a system (See Hirano, e.g., “…a headrest and a pair of flaps located adjacent the headrest…on both of the right and left sides of the headrest 11, there is provided a pair of movable side headrests or side flaps 12…” of Abstract, ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 1 elements 1-6, Fig. 2 elements 10-13) comprising: a body comprising a passenger compartment (See Hirano, e.g., “…there is provided a passenger seat having a headrest and a pair of flaps located adjacent sides of the headrest, the pair of flaps being movable with respect to the headrest…” of Abstract, Col. 1:47-65, Col. 3:43-55, and Fig. 1 elements 1-6, Fig. 2 elements 10-13); a seat disposed in the passenger compartment and coupled to the body (See Hirano, e.g., “…there is provided a passenger seat having a headrest…” of Abstract, Col. 1:47-65, Col. 3:43-55, and Fig. 1 elements 1-6, Fig. 2 elements 10-13).
                     Hirano further teaches and a headrest disposed in the passenger compartment and coupled to the body (See Hirano, e.g., “…a passenger seat having a headrest…” of Abstract, Col. 1:47-65, Col. 3:43-55, and Fig. 1 elements 1-6, Fig. 2 elements 10-13). However, Hirano does not explicitly teach wherein the headrest is separate from the seat and is spaced a distance above the seat, and wherein the headrest is movable at least one of vertically or horizontally relative to the body.                          
                     In an analogous field of endeavor, Breed teaches wherein the headrest is separate from the seat and is spaced a distance above the seat (See Breed, e.g., “…a seat with a movable headrest… a headrest designated 800 designed to provide support to both the head and neck…” of ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844), and wherein the headrest is movable at least one of vertically or horizontally relative to the body (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364. In this manner, the vertical position of the headrest 111 can be controlled as depicted by arrow A-A…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844).
                     Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as to position a headrest proximate to the head of a vehicle occupant prior to a pending impact into the rear of a vehicle.

         Consider claim 22:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 21. In addition, Hirano teaches wherein the headrest wraps around portions of at least three sides of a seating area of the passenger compartment of the vehicle (See Hirano, e.g., “…there is provided a passenger seat having a headrest and a pair of flaps located adjacent sides of the headrest, the pair of flaps being movable with respect to the headrest…” of Abstract, Col. 1:47-65, Col. 3:43-55, and Fig. 1 elements 1-6, Fig. 2 elements 10-13).

          Consider claim 23:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 21. In addition, Hirano teaches wherein the headrest is coupled to the body at lateral sides of the passenger compartment (See Hirano, e.g., “…a passenger seat having a headrest…” of Abstract, Col. 1:47-65, Col. 3:43-55, and Fig. 1 elements 1-6, Fig. 2 elements 10-13).

          Consider claim 24:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 21. Breed teaches wherein: the body further comprises: a first structural pillar or column disposed on a first lateral side of the passenger compartment (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); and a second structural pillar or column disposed on a second lateral side of the passenger compartment opposite the first lateral side (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); and the headrest is coupled to the first structural pillar or column and the second structural pillar or column (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364. In this manner, the vertical position of the headrest 111 can be controlled as depicted by arrow A-A…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as to adjust the headrest close to the passengers’ heads, necks to prevent injuries.

          Consider claim 25:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 21. Breed teaches wherein the headrest further comprises: one or more rods or tubes forming a frame of the headrest (See Breed, e.g., “…Headrest support rods 365 and 366…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); a resilient material covering at least a portion the one or more rods or tubes (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364…Relatively low density open cell foam 840 surrounds the support 805 giving shape to the remainder of the headrest…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); and a flexible sheet material stretched over the frame of the headrest (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364 and cause the headrest…Relatively low density open cell foam 840 surrounds the support 805 giving shape to the remainder of the headrest…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as to ascertain that the passengers’ heads, necks rest comfortably on the headset covered with a soft, and comfortable material.

          Consider claim 26:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 21. Breed teaches further comprising a coupling interposed between the body and the headrest, wherein the headrest is coupled to the body via the coupling (See Breed, e.g., “…Headrest support rods 365 and 366…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to prevent injuries.

          Consider claim 27:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 26. Breed teaches wherein the coupling further comprises: a stationary bracket (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364. In this manner, the vertical position of the headrest 111 can be controlled as depicted by arrow A-A…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); a first movable bracket slidably coupled to the stationary bracket for sliding motion of the first movable bracket in a first direction (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364…the vertical position of the headrest 111 can be controlled as depicted by arrow A-A…the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); and a second movable bracket slidably coupled to the first movable bracket for sliding motion of the first movable bracket in a second direction (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364…the vertical position of the headrest 111 can be controlled as depicted by arrow A-A…the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to prevent injuries.

          Consider claim 28:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 27. Breed teaches wherein the coupling further comprises: a first electric motor fixed relative to the stationary bracket (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844) and coupled to the first movable bracket to move the headrest in the first direction (See Breed, e.g., “…Servomotor 360 rotates lead screw 362 which mates with a threaded hole in elongate member 364 causing it to move up or down depending on the direction of rotation of the lead screw 362. Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…The rotation of lead screw 372 rotates servo motor support 361 which in turn rotates headrest support rods 365 and 366 in slots 368 and 369 in the seat 310. In this manner, the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); and a second electric motor fixed relative to the stationary bracket and coupled to the second movable bracket to move the headrest in the second direction (See Breed, e.g., “…Servomotor 360 rotates lead screw 362 which mates with a threaded hole in elongate member 364 causing it to move up or down depending on the direction of rotation of the lead screw 362. Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…The rotation of lead screw 372 rotates servo motor support 361 which in turn rotates headrest support rods 365 and 366 in slots 368 and 369 in the seat 310. In this manner, the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort.

          Consider claim 29:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 21. Breed teaches further comprising: one or more processors; one or more non-transitory computer readable storage media communicatively coupled to the one or more processors and storing instructions that when executed configure the vehicle to perform operations comprising: adjusting a position of the headrest based on at least one of: input received via a user interface of the vehicle or a mobile device of a passenger; a passenger profile associated with an occupant of the vehicle; or detection of an impact or a predicted impact (See Breed, e.g., “…When an occupant is seated on a seat containing the headrest and control system described above, the transducer 320 emits ultrasonic energy which reflects off of the back of the head of the occupant and is received by transducer 321. An electronic circuit containing a microprocessor determines the distance from the head of the occupant based on the time period between the transmission and reception of an ultrasonic pulse. The headrest 111 moves up and/or down until it finds the vertical position at which it is closest to the head of the occupant The headrest remains at that position…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort, and avoid mishaps in case of accidents.

          Consider claim 31:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 30. Breed teaches further comprising: one or more processors (Fig. 3 elements 111-372, Fig. 8 elements 320-844); and one or more computer readable storage media communicatively coupled to the one or more processors (Fig. 3 elements 111-372, Fig. 8 elements 320-844) and storing instructions that, when executed, configured the vehicle to perform operations comprising: determining a passenger state of the seat in the passenger compartment (See Breed, e.g., “…An electronic circuit containing a microprocessor determines the distance from the head of the occupant based on the time period between the transmission and reception of an ultrasonic pulse…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); determining at least one of an identity or a characteristic of a passenger in the seat (See Breed, e.g., “…An electronic circuit containing a microprocessor determines the distance from the head of the occupant based on the time period between the transmission and reception of an ultrasonic pulse…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); and causing the headrest to move relative to the vehicle body based at least in part on the at least one of the identity or the characteristic of the passenger (See Breed, e.g., “…When an occupant is seated on a seat containing the headrest and control system described above, the transducer 320 emits ultrasonic energy which reflects off of the back of the head of the occupant and is received by transducer 321. An electronic circuit containing a microprocessor determines the distance from the head of the occupant based on the time period between the transmission and reception of an ultrasonic pulse. The headrest 111 moves up and/or down until it finds the vertical position at which it is closest to the head of the occupant The headrest remains at that position…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort, and avoid mishaps in case of accidents.

          Consider claim 32:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 30. The combination of Hirano, Breed teaches wherein the operations further comprise: receiving user input via a user interface of the system or a mobile device of the passenger (it is commonly known that occupants can adjust the headrest as per their own comfort by the vehicle system, For instance, in Hirano’s system, headrests could be adjusted based on the passengers’ comfort levels of “…a passenger seat having a headrest…” of Abstract, Col. 1:47-65, Col. 3:43-55, and Fig. 1 elements 1-6, Fig. 2 elements 10-13); and causing the headrest to move relative to the body based at least in part on the user input (the occupants are able to adjust the headrest depending upon their comfort levels of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort, and avoid mishaps in case of accidents.

          Consider claim 33:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 30. Breed teaches the operations further comprising: determining at least one of an impact or a predicted impact; and causing the headrest to move relative to the body based at least in part on determining the impact or the predicted impact (See Breed, e.g., “…When an occupant is seated on a seat containing the headrest and control system described above, the transducer 320 emits ultrasonic energy which reflects off of the back of the head of the occupant and is received by transducer 321. An electronic circuit containing a microprocessor determines the distance from the head of the occupant based on the time period between the transmission and reception of an ultrasonic pulse. The headrest 111 moves up and/or down until it finds the vertical position at which it is closest to the head of the occupant The headrest remains at that position…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort, and avoid mishaps in case of accidents.

          Consider claim 34:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 30. Breed teaches further comprising: a coupling interposed between the body and the headrest, wherein the headrest is coupled to the body via the coupling (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364…the vertical position of the headrest 111 can be controlled as depicted by arrow A-A…the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0058], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort, and avoid mishaps in case of accidents.

          Consider claim 35:
                     The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 34. Breed teaches wherein the coupling comprises: a stationary bracket (See Breed, e.g., “…Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); a first movable bracket slidably coupled to the stationary bracket for sliding motion of the first movable bracket in a first direction (See Breed, e.g., “…Servomotor 360 rotates lead screw 362 which mates with a threaded hole in elongate member 364 causing it to move up or down depending on the direction of rotation of the lead screw 362. Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…The rotation of lead screw 372 rotates servo motor support 361 which in turn rotates headrest support rods 365 and 366 in slots 368 and 369 in the seat 310. In this manner, the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844); and a second movable bracket slidably coupled to the first movable bracket for sliding motion of the first movable bracket in a second direction (See Breed, e.g., “…Servomotor 360 rotates lead screw 362 which mates with a threaded hole in elongate member 364 causing it to move up or down depending on the direction of rotation of the lead screw 362. Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…The rotation of lead screw 372 rotates servo motor support 361 which in turn rotates headrest support rods 365 and 366 in slots 368 and 369 in the seat 310. In this manner, the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort.

          Consider claim 36:
                    The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 35. Breed teaches wherein the coupling further comprises: a first electric motor fixed relative to the stationary bracket and coupled to the first movable bracket (See Breed, e.g., “…Servomotor 360 rotates lead screw 362 which mates with a threaded hole in elongate member 364 causing it to move up or down depending on the direction of rotation of the lead screw 362. Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…The rotation of lead screw 372 rotates servo motor support 361 which in turn rotates headrest support rods 365 and 366 in slots 368 and 369 in the seat 310. In this manner, the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844), wherein activating the first electric motor causes the headrest to move in the first direction; and a second electric motor fixed relative to the stationary bracket and coupled to the second movable bracket (See Breed, e.g., “…Servomotor 360 rotates lead screw 362 which mates with a threaded hole in elongate member 364 causing it to move up or down depending on the direction of rotation of the lead screw 362…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844), wherein activating the second electric motor causes the headrest to move in the second direction (See Breed, e.g., “…Servomotor 360 rotates lead screw 362 which mates with a threaded hole in elongate member 364 causing it to move up or down depending on the direction of rotation of the lead screw 362. Headrest support rods 365 and 366 are attached to member 364 and cause the headrest 111 to translate up or down with member 364…The rotation of lead screw 372 rotates servo motor support 361 which in turn rotates headrest support rods 365 and 366 in slots 368 and 369 in the seat 310. In this manner, the headrest 111 is caused to move in the fore and aft direction as depicted by arrow B-B…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort.

          Consider claim 42:
                    The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 41. In addition, Hirano teaches wherein the headrest wraps at least partially around at least three sides of an interior of a seating area of the vehicle (See Hirano, e.g., “…a headrest and a pair of flaps located adjacent the headrest…on both of the right and left sides of the headrest 11, there is provided a pair of movable side headrests or side flaps 12…” of Abstract, ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 1 elements 1-6, Fig. 2 elements 10-13).

          Consider claim 43:
                    The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 41. In addition, Hirano teaches wherein the headrest is provided with a flap pivotably coupled to the headrest along a pivot line that extends vertically a height of the headrest (See Hirano, e.g., “…The L-shaped arm 14 is secured to the side flap 12 with a securing pin 15 at one end and is pivotally secured to the headrest 11 with a supporting pin 16 at the other end so as to be rotatable.…” of Abstract, ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 1 elements 1-6, Fig. 2 elements 10-13). Breed also teaches “…an automobile having an integral seat and a pivotable or rotatable headrest and bladder with the headrest in the normal position. FIG. 11B…” Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks to provide the occupants with comfort.

          Consider claim 44:
                    The combination of Hirano, Breed teaches everything claimed as implemented above in the rejection of claim 43. Breed teaches wherein the headrest is configured to: receive a signal from the vehicle indicating an identity or a characteristic of a passenger on the seat (See Breed, e.g., “…An electronic circuit containing a microprocessor determines the distance from the head of the occupant based on the time period between the transmission and reception of an ultrasonic pulse…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844), and move relative to the body based at least in part on at least one of the identity or the characteristic of the passenger (See Breed, e.g., “…When an occupant is seated on a seat containing the headrest and control system described above, the transducer 320 emits ultrasonic energy which reflects off of the back of the head of the occupant and is received by transducer 321. An electronic circuit containing a microprocessor determines the distance from the head of the occupant based on the time period between the transmission and reception of an ultrasonic pulse. The headrest 111 moves up and/or down until it finds the vertical position at which it is closest to the head of the occupant The headrest remains at that position…” of ¶ [0057]-¶ [0059], ¶ [0078]-¶ [0080], ¶ [0097]-¶ [0098], and Fig. 3 elements 111-372, Fig. 8 elements 320-844). Therefore, it would have been obvious to one of ordinary skill in the rat before the effective filing date of the instant invention to modify the system of Hirano by adding the above features, as taught by Breed, so as so as to adjust the headrest close to the passengers’ heads, necks.         
             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Soltner et al. (US Pat. No.: 10,377,285 B2) teaches “A headrest assembly for a vehicle seat includes two pins each extending along an adjustment direction between a lower end and an upper end, each of the two pins having a mounting portion comprising the lower end and adapted to be fixed to a backrest of a seat, an adjustment portion comprising the upper end, and an intermediate portion between the mounting portion and the adjustment portion. The seat further includes a support structure adapted to support the head of a user, and an interface made of overmolded plastic and interconnecting the intermediate portions of the two pins.”

         Alexandersson et al. (US Pub. No.: 2018/0111523 A1) teaches “The present invention relates to a head rest arrangement for a vehicle seat and a vehicle seat comprising such head rest. The head rest arrangement comprises a cushion portion and a back portion. The head rest arrangement further comprises a displacement arrangement enabling at least the cushion portion to be displaced between at least a first position and a second position with respect to the vehicle seat after being mounted thereto. The displacement arrangement comprising a lock mechanism adapted to lock the cushion portion in the first position and the second position. The displacement arrangement comprises an actuator operable by a user to unlock the lock mechanism. The actuator is made from a compliant material and actuated via a pulling force in a first direction.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667